 

AO 91 (Rey. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT

for the

Eastern District of Wisconsin

 

 

United States of America j
v. ) A |
YOUSEF OMAR BARASNEH Gane Na, A Om 3
)
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of 9/15/2019-9/23/2019 —_—in the county of Racine in the
Eastern District of — Wisconsin , the defendant(s) violated:
Code Section Offense Description
18 U.S.C. § 241 Conspiracy against rights

This criminal complaint is based on these facts:

See Attachment

@ Continued on the attached sheet.

 

oe
~ ——e,
fe? Complainant's signature

Special Agent Jessica Krueger, FBI

 

Printed name and title

Sworn to before me and signed in my presence.

Pa; earn ay / Q, 2020 Lt: Saw. —

Judge ’s signature

 

City and state: Milwaukee, Wisconsin William E. Callahan
Printed name and title

Case 2:20-cr-00026-PP-NJ Filed 01/16/20 Page 1o0f11 Document 1
 

AFFIDAVIT IN SUPPORT OF A CRIMINAL
COMPLAINT AND ARREST WARRANT

I, Jessica Krueger, being first duly sworn, hereby depose and state as follows:

INTRODUCTION AND AGENT BACKGROUND

 

1. I am a Special Agent with the FBI and have been since November
2009. I am involved in investigations of persons suspected of violations of Federal
law in the State of Wisconsin and throughout the United States. I have gained
experience conducting investigations through formal training and consultation with
local, state, and federal law enforcement agencies as well as from law enforcement
investigations themselves. I have assisted in multiple criminal investigations and

participated in numerous search and arrest warrants related to such investigations

ay I make this affidavit in support of a criminal complaint and arrest
warrant for YOUSEF OMAR BARASNEH, who committed violations of Title 18,
United States Code, Section § 241 (conspiracy against rights) in the State and
Eastern District of Wisconsin and elsewhere, namely, from on or around September
15, 2019, through on or around September 23, 2019, BARASNEH and other known
and unknown individuals conspired to injure, oppress, threaten, and intimidate
minority citizens, including Jewish citizens, of the United States, in the free
exercise and enjoyment of the right secured by the Constitution and laws of the

United States, to hold and use real and personal property in the same manner as

Case 2:20-cr-00026-PP-NJ Filed 01/16/20 Page 2 o0f11 Document 1
that right is enjoyed by white citizens, as guaranteed by Title 42, United States

Code, Section 1982.

3. This affidavit is intended to show only that there is sufficient probable
cause for the requested complaint and warrant and does not set forth all of my

knowledge about this matter.

PROBABLE CAUSE

4. The FBI has been investigating criminal activity by members of an
organization called “The Base,” a neo-Nazi group that aims to unify militant white
supremacists around the globe and provide them with paramilitary training in
preparation for a “race war.” As described herein, Yousef Omar BARASNEH is a
member of the “The Base,” and in September 2019, he conspired with others to
vandalize property associated with Jewish citizens, and participated in vandalizing

a synagogue in Racine, Wisconsin.

5. On September 22, 2019, law enforcement officers in Wisconsin
discovered that the Beth Israeli Sinai Congregation located at 3009 Washington
Avenue Racine, Wisconsin, had been vandalized. Specifically, the officers saw
swastikas, the symbol for The Base, and anti-Semitic words spray-painted on the
exterior of the building. The synagogue is an active organization comprised of

Jewish members who worship and conduct other religious activities therein.

6. Similarly, on September 21, 2019, law enforcement officers in Hancock,
Michigan, discovered that the Temple Jacob had been vandalized. Specifically, they

2
Case 2:20-cr-00026-PP-NJ Filed 01/16/20 Page 3o0f11 Document 1
saw swastikas and the symbol of The Base spray-painted on the exterior of the
building. As with the synagogue in Racine, Wisconsin, the synagogue in Michigan is
an active organization comprised of Jewish members who worship and conduct

other religious activities therein.

7. Based on my training and experience and familiarity with this
investigation, ] am aware that The Base is a white, racially-motivated extremist
group that describes itself as an “international survivalism & self-defense network,
for nationalists of European descent,” and offers “IRL” (in real life) survivalist
training to resist “our People's extinction,” or the extinction of the white race.
Members of The Base communicate with each other through online platforms and
encrypted online messaging applications and chat rooms. In these communications,
they have discussed, among other things, acts of violence against minorities
(including African Americans and Jewish-Americans), Base military training
camps, and ways to make improvised explosive devices (“IEDs”). The symbol used

by The Base is a black flag with three white Runic Eihwaz symbols.

8. Based on information I have received during the course of this
investigation, I am aware that The Base has been active in Wisconsin and that
there are members of the “North Central region,” alternatively known as the “Great
Lakes cell,” based in Wisconsin. For instance, in early June 2019, Base recruitment
flyers were posted at Marquette University in Milwaukee, WI. In July 2019, The
Base organized an armed training session for members in Wood County, Wisconsin,
and posted photos to social media about the session. And, as noted above, the

3
Case 2:20-cr-00026-PP-NJ Filed 01/16/20 Page 4o0f11 Document 1
 

symbol for The Base was discovered spray-painted on the Beth Israel Sinai

Congregation synagogue in Racine, WI.

9. As part of the investigation, the FBI received information from an
individual associated with The Base, who I will refer to as co-conspirator #1 (“CC1”).
In statements to the FBI] between October 2019 and December 2019, CC1 admitted
that in September 2019, he directed other members of The Base to vandalize
minority-owned properties throughout the country. CC1 called this "Operation
Kristallnacht”! and directed others to “tag the shit” out of synagogues. Based on my
training and experience and familiarity with this investigation, I believe that CC1
meant that synagogues should be spray-painted with anti-Semitic graffiti. CC1
further elaborated on his instructions to other Base members, stating that “if
there's a window that wants to be broken, don't be shy.” CC1 told the FBI that the
operation was nationwide, and that CC1 knew members of The Base’s Great Lakes

cell carried out attacks against synagogues in Wisconsin and Michigan.

10. CCl stated that the person who carried out the attack on the
synagogue in Racine, Wisconsin, was a Base member known as “Joseph” or “Josef.”
CC1 stated that Joseph was a member of The Base’s Great Lakes cell and was from

Wisconsin. CC1 stated that Joseph joined The Base around March 2019, and had

 

1 Based on publicly available information, 1 am aware that Operation Kristallnacht, or the Night of
Broken Glass, is an event that occurred in Nazi Germany on November 9 and 10, 1938. During this

time, Jewish homes, hospitals, and schools throughout Germany were ransacked and demolished by
Nazi paramilitary soldiers and civilians. The name "Kristallnacht" comes from the shards of broken
glass that littered the streets after the windows of Jewish-owned stores, buildings, and synagogues

were smashed.

4
Case 2:20-cr-00026-PP-NJ Filed 01/16/20 Page 5of11 Document 1
been vetted by the group’s leader. According to CC1, after the Racine synagogue
attack, Joseph sent CC1 a message on an encrypted platform with a news article

about the attack and wrote something to the effect of “here’s what I did.”

11. CC1 stated that CC1 had never met Joseph in person. But, they had
communicated with each other via an encrypted message application, which can be
accessed via computer, cell phone, or other electronic device such as a tablet. CC1
knew Joseph to be a large individual. CC1 and Joseph had planned to meet in
person at a Base meeting in Georgia in late October/early November 2019, but CC1

ultimately did not attend that meeting.

12. Information provided by CC1 has been corroborated by investigators.
For instance, in November 2019, the FBI obtained a search warrant for CCi’s
residence and electronic devices. In CC1’s electronic devices, investigators found
evidence showing that that around September 17, 2019, and again on September 21,
2019, CC1 conducted multiple Google searches for “Kristallnacht.” Following the
search for “Kristallnacht” on September 17, 2019, CC1 used an internet browser to
access an encrypted messaging application known to be utilized by members of The
Base. The digital evidence showed that CC1 accessed the encrypted messaging
application and visited a section of the application that was labeled with the symbol

for The Base.
13. On September 23, 2019, CC1 conducted multiple Google searches for

“racine, wi,” “racine wi nazi,” and “racine wi anti-semitic.” CC1 also accessed news

5
Case 2:20-cr-00026-PP-NJ Filed 01/16/20 Page 6o0f11 Document 1
websites and Twitter that had posted articles and comments on the Racine
synagogue vandalism. Further, the device evidence shows that on September 23,
2019, CC1 accessed the same encrypted messaging application noted above. The
evidence showed that CC1 accessed a section of the encrypted messaging
application that was labeled with “JOSEPH.” Based on my training and experience
and my involvement in this investigation, I believe that CC1 was using the

encrypted messaging application to exchange messages with members of The Base,

including “JOSEPH.”

14. As part of the FBI's investigation into the Base, an FBI undercover
employee (UCE) gained access The Base’s members-only chat room on the encrypted
messaging application discussed above. This included a group chat in September
2019 among several individuals in which CC1, utilizing his known Base online
moniker, urged other members of the group chat to respond to the doxing? of a Base
member. CC1 directed that between September 20-25, 2019, CC1 wanted them to
“set out and act. Flyers, windows, and tires.” He also told members of the group
chat that arsons, breaking windows, and slashing tires are near impossible to track.
In response to CC1’s call to action, a chat member named “Joseph” responded “I

agree with that .. . calculated action” and tagged CC1’s online moniker. Joseph

 

? Based on publicly available information, I am aware that “doxing” is the online practice of
researching and broadcasting private or identifying information about an individual or organization.
The methods employed to acquire this information include searching publicly available databases
and social media websites, hacking, and social engineering. Doxing is often done with malicious
intent.

6
Case 2:20-cr-00026-PP-NJ Filed 01/16/20 Page 7 of 11 Document 1
 

went on to write “imagine if across the country on local news, Everyone is reporting
on new nazi presence.” CC1 in the same chat wrote “20th—25th, vandalize my
friends. We'll push back on the enemy as they push bacjk [sic].” Another member of
the chat wrote “No point in random vandalizing... Much more effective if its
targeted,” to which Joseph responded ““* MAKE FT WORTH IT.” As part of the
chat, CC1 wrote “Kristallnacht” and Joseph wrote “Take your time, plan your out
your AO.” Later on in the group chat, Joseph wrote “Our op will be a perfect fuck
you to these kikes if we become terrorists.” CC1 later wrote a long entry titled
“Operation Kristallnacht,” discussing why this was the time to act, to which Joseph

responded “Steg Heil.”

15. CCl has been arrested and charged in another federal district court
with violating 18 U.S.C. § 241. The charges relate to CC1’s conduct in directing
other Base members to attack synagogues in Racine, Wisconsin, and Hancock,

Michigan, as described above.

16. As noted above, during CC1’s interviews with the agents, he stated
that he had planned to meet Joseph in person at a Base meeting in Georgia in late
October/early November 2019, but CC1 ultimately did not attend that meeting. As
discussed below, that Base meeting did occur in Silver Creek, Georgia, from about
October 30, 2019 until November 2, 2019, and that the Base member known as

Joseph attended the meeting.

7
Case 2:20-cr-00026-PP-NJ Filed 01/16/20 Page 8 o0f11 Document 1
17. Between October 31 and November 3, 2019, the UCE participated in
an “in real life” or “IRL” meeting of The Base at the residence of a Base member in
Silver Creek, Georgia. About a dozen individuals participated in the event,
including the Base member known as Joseph. The meeting included firearms
training, grappling, basic medical training, and a pagan “blot” ritual where a goat

was sacrificed. UCE observed Joseph participate in many of these activities.

18. The Base member known as Joseph was observed by the FBI arriving
and departing this meeting while driving a dark GMC SUV bearing Wisconsin
license plate 671NGF. Records show that the vehicle is registered to BARASNEH’s

known residence in Oak Creek, Wisconsin.

19. I have reviewed images of “Joseph” from the Base meeting in Georgia,
and BARASNEH’s Wisconsin Driver's License photo, and I believe that The Base
member known as Joseph is BARASNEH. Further, on November 15, 2019,
November 25, 2019, December 5, 2019, and January 10, 2020, FBI agents observed
BARASNEH driving the GMC SUV bearing Wisconsin license plate 671NGF in and

around Oak Creek, Wisconsin.

20. As part of the investigation, I reviewed information from Wyndham
Hotels and Resorts showing that on October 30 to 31, 2019, BARASNEH registered
to stay at a La Quinta Inn located in Rome, Georgia, and provided his known home

address in Oak Creek. That hotel is approximately seven miles from the Base

8
Case 2:20-cr-00026-PP-NJ Filed 01/16/20 Page 9of11 Document 1
residence in Silver Creek, Georgia, where the Base meeting took place that same

weekend.

21. Aspart of the investigation, FBI agents identified several dates and
locations where members of the Base were believed to have been. This included (1)
July 27, 2019, the date that The Base conducted training at the Wood County Firing
Range, Town of Seneca, Wood County, WI; and (2) the evening of September 21,
2019, when the Beth Israeli Sinai Congregation located in Racine, Wisconsin, was
vandalized. Thereafter, pursuant to a court order, agents obtained information
about cell phone connections to towers near those locations on those dates. The cell
tower information revealed that, on July 27, 2019, between 7:00 a.m. and 7:00 p.m.,
a device with telephone number 414-XXX-8150 pinged approximately 78 times off
the tower close to the Wood County Firing Range, Town of Seneca, Wood County,
WI. The information further showed that on September 21, 2019, between 8:38 p.m.
and 9:08 p.m., the device with that number pinged approximately 6 times off the

tower close to 3009 Washington Avenue, Racine, Wisconsin.

22. Records obtained from AT&T show that during the relevant time
period, the phone number 414-XXX-8150 was issued to subscriber O.B. and user
Yousef BARASNEH, with a billing address of BARASNEH’s known residence in
Oak Creek, Wisconsin. Police records further show that on October 24, 2017,
BARASNEH had contact with the Oak Creek Police Department and reported to
the officers that 414-XXX-8150 was his phone number. Records from AT&T further
show that, between October 30 and November 2, 2019, the device with phone

9

Case 2:20-cr-00026-PP-NJ Filed 01/16/20 Page 10 of 11 Document 1
number 414-XXX-8150 connected with cell towers near Rome, Georgia, and Silver

Creek, Georgia.

CONCLUSION

23. Based on the above information, I submit there is probable cause to

believe that YOUSEF OMAR BARASNEH committed violations of 18 U.S.C. § 241.

10
Case 2:20-cr-00026-PP-NJ Filed 01/16/20 Page 11 of 11 Document 1
